Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in fig. 2:206, “FORCASTING” is a misspelling of “FORECASTING”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶4, missing period at the last sentence
In ¶28 50, the term  “verses” is a misspelling of ‘versus’.
In ¶54…it is unclear what ”Any number of number of can be measured together for join causation.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a forecasting device configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Per ¶18-19 of the specification, the forecasting device is being construed as generic hardware/computer components such circuits, that implement instructions that correspond to the functionality for the forecasting device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 or 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the independent claims, the limitations “the forecasted hidden cycles are transformed into an amplitude versus frequency histogram” and “a probability density function is applied to produce a degree of causation” are not provided with sufficient detail in the specification.  There must be disclosure in the specification of the forecasting device process for transformation into amplitude versus frequency 
The only mention of amplitude versus frequency appears to be in ¶34, the relevant parts which state: ”An overall signal is reduced into hidden components that is transformed into an amplitude versus frequency histogram and forecasted cycles”.   There is not detail into how or what technique is used to generate an amplitude versus frequency histogram.  
The only mention of probability density function appears to be in ¶34.  However, there is no disclosure of the exact process from which the probability density function is generated.  For instance, how does comparison between histograms generate a probability density function?  When comparing the histograms, are all points in the histogram being compared and some distance/difference for those points calculated to determine the probability density function? Is there a specific equation being used for the probability density function?  
Enablement
Claim 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims limitations “the forecasted hidden cycles are transformed into an amplitude versus frequency histogram” and “a probability density function is applied to produce a degree of causation” are not enabled.  To satisfy the enable requirement of 35 U.S.C §112, first paragraph, the specification must teach .  
Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.  MPEP 2161.01(III) states (with emphasis added):  The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification 
Claim Rejections - 35 USC § 112(b) or 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1-3, in the context of the claimed invention, it unclear what is an “amplitude versus frequency histogram” and “probability density function” and how they are generated.  To expedite prosecution, Examiner interprets amplitude versus 
Claims 1-3 recites the limitation "the forecasted hidden cycles".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner interprets “the forecasted hidden cycles” to be referring to the forecasted ‘hidden evidence’
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 18, respectively, of U.S. Patent No. 10,410,123. Claims 1-3 are broadened versions of claims 1, 16, 18 in the Patent and thus overlapping in scope and anticipated by the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between independent claim 1 of the instant application vis-à-vis claim 1 of the Patent.  Claims 2 and 3 of the instant application can similarly be mapped to claims 16 and 18 of the Patent.

Instant Application Claim 1
US Pat. No. 10,410,123 Claim 1
A hidden evidence correlation and causation linking system, the system comprising:





	a forecasting device configured to forecast hidden evidence found in relation to a user input in hidden cycle measurements into future forecasted cycle measurements;









	wherein the forecasted hidden cycles are transformed into an amplitude versus frequency histogram with each histogram being compared to each other histogram and determined if causation is a candidate, and if causation is a candidate, a probability density function is applied to produce a degree of causation of a causation link for the hidden evidence in relation to the user input.
A hidden evidence correlation and causation linking
system, the system comprising:
	a correlation computing device configured to compute a correlation link between all hidden cycle links between a number of user inputs based on hidden evidence found in relation to a user input in hidden cycle
measurements;  
	a forecasting device configured to forecast the hidden evidence into future forecasted cycle measurements; and
	a causation computing device configured to compute a causation link based on the future forecasted cycle measurements if one topic caused a relationship to an other topic based on extrapolating the hidden evidence to forecast future events by the forecasting device,
	wherein hidden cycle links are found from a topic over time by conversion using a fast fourier transformation such that an overall signal is reduced into hidden components that are transformed into an amplitude versus frequency histogram and forecasted cycles, and
	wherein the forecasted hidden cycles are transformed into an amplitude versus frequency histogram with each histogram being compared to each other histogram and determined if causation is a candidate, and if causation is a candidate, a probability density function is applied to produce a degree of causation of the causation link.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2010/0023307 to Lee et al. (hereinafter Lee) in view of The Fundamentals of FFT-Based Signal Analysis and Measurement to Cerna et al. (hereinafter Cerna).
Per claim 1, Lee discloses a hidden evidence correlation and causation linking system (figs. 1,7 and ¶19…system that prognoses/forecasts mechanical machine degradation and predicts/determines root causes of degradation and failures; fig. 1…feature extraction 4 from input data 2 construed as hidden evidence gathering while prediction by models 8 from the extracted features construed as hidden evidence correlation, and causation linking is determining/linking root causes of degradations and failures from the models 18), the system comprising:
a forecasting device (fig. 7: “COMPUTER SYSTEM”…implements “method of prognosing a mechanical system”) configured to forecast hidden evidence (fig. 1:4…features 4 extracted from sensor data used to find faults/failures in mechanical machine, the features being forecast hidden evidence) found in relation to a user input (fig. 1:2, fig. 7…sensors inputs are user inputs to the computer system for analysis) in hidden cycle measurements (fig. 2 and ¶19…sensor data are cyclical measurements, i.e., position, velocity, vibration of a component over time, construed to be hidden cycle measurements from which the features are extracted) into future forecasted cycle measurements (fig. 1:8 and ¶19…”selected prediction model will be applied to predicted future trends of the features at step 8.  The predicted feature space is generated by sampling between the predicted confidence intervals”, where the predicted future trends and/or predicted feature space are construed to be future forecasted cycle measurements), 
wherein the forecasted hidden cycles (fig. 1:4…features) are transformed into a frequency-based histogram (¶20…FFT transforms sensor data into a frequency based feature space, e.g., separating input sensor measurement cyclical data into component frequencies, the frequency based feature space being construed as a frequency-based histogram) with each histogram being compared to each other histogram and determined if causation is a candidate (fig. 5a and 5b…distribution of the predicted feature space, such as that produced by FFT, associated with of the sensor input is compared to normal baselines and faulty baselines), and if causation is a candidate (¶19…a performance index (CV) is calculated at step 16 by the overlap of the distribution of the predicted feature space and the distributions of the baselines, where if the performance index drops to a very low level, diagnosis will be applied at step 18 to determine the root causes of the degradation or failures), a probability density function is applied to produce a degree of causation of a causation link for the hidden evidence in relation to the user input (¶77-82… CV calculations from comparing distribution of the predicted feature spaces with normal and fault baseline distributions are construed to as probability density function that produces a CV value that represents a degree of causation in the root cause of the degradation or failure associated with the sensor data).
Lee does not expressly disclose, but Cerna does teach: the frequency histogram being an amplitude versus frequency histogram (figs. 1 and 2…amplitude vs. frequency histograms).
 Lee and Cerna are analogous art because both apply the technique of FFTs for frequency domain analysis of an input signal (Lee: ¶20; Cerna: Section on Basic Signal Analysis Computations).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use amplitude versus frequency histograms produced by FFTs as taught by Cerna in Lee for the input sensor data distribution comparisons with normal and faulty baselines.
The suggestion/motivation for doing so would have been that Cerna teaches amplitude vs. frequency histograms are basic computations produced by FFTs, thus the FFTs used by Lee naturally lend themselves to utilizing amplitude vs. frequency histograms for comparisons.
Claims 2 and 3 are substantially similar in scope and spirit to claim 1.  Therefore, the prior art rejection of claim 1 is applied accordingly.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125